Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments and remarks filed on January 5, 2022 have been reviewed and considered.  Claims 1-20 are pending in which claims 1, 3-4, 6-8, and 19 are amended.

Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: Claim 1 recites, “a shaping area directly below the support area and extending down from a bottom section of each cup portion to the bottom band, the shaping area including multiple compression zones each knitted into each cup portion, the multiple compression zones compressing a bottom section of the cup portion to lift the support area above from the bottom band and push the support area out and away from the body of the wearer”, which is not taught by Mitchell ‘822. As shown below in FIG. 3, the compression zones 108, 110, and 112 recited in claim 1 are all located beneath and to the left of a breathable material 106 that forms the main portion of the cup.
Examiner’s Response:  The examiner disagrees.  Please note that Mitchell does disclose a shaping area (via 6-8, see Figures 1 & 7) directly below the support area (portion of 5 above 8-see Figure 7 and diagram below) and extending down from a 
the shaping area (via 6-8, see Figures 1 & 7) including multiple compression zones (via 6-8) each knitted into each cup portion (5) [0043], the multiple compression zones compressing a bottom section of the cup portion (via area of 5 where 6-8 reside, see Figures 1 & 7) to lift the support area above from the bottom band (15) and push the support area out and away from the body of the wearer (it is noted that the structure of Mitchell is capable of these functional limitations since Mitchell discloses that areas of increased stitch density, provide support and shaping effect to the breast cups and thus the breasts of the wearer [0042]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human 
Regarding Claim 1, the limitations of “a support area fitting tightly over each breast and capturing an upper middle portion of the breast” in lines 13-14, and “out and away from the body of the wearer” in line 21 positively claims the human anatomy. The examiner recommends to claim instead  - - a support area configured to fit tightly over each breast and configured to capture an upper middle portion of the breast- -, and - - adaptively out and away from the body of the wearer- -.
Regarding Claim 3, the limitations of “tightly against the body of the wearer” in line 3 and “push the support area away from a midpoint of the chest area toward a wing of the upper body shaper garment” in lines 4-5 positively claims the human anatomy. The examiner recommends to claim instead - -“configured to be tightly against the body of the wearer- -and - - configured to push the support area away from a midpoint of the chest area toward a wing of the upper body shaper garment”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell (US PG Pub 2004/0137822).
Regarding Claim 1, Mitchell discloses of an upper body shaper garment (100) comprising: 
two cup portions (via 5) with one cup portion configured to cover each breast of a wearer (see Figure 1); 
a bottom band (15) directly below the two cup portions the bottom band configured to extend across a chest area of a wearer beneath the breasts (see Figure 1-it is known that a bottom band of a bra would naturally reside on the chest area of the wearer beneath their breasts when the garment is worn on their body); and 
a back portion (via 14) connecting to each of the two cup portions and the bottom band via a wing (10) configured to be located on each side of the chest area of the wearer (see Figure 1-it is known that a wing of a bra would naturally reside on each side of the chest area of the wearer when the garment is worn on their body), each wing (10) including a medium compression zone (12, see Figures 1 & 7, [0048]) that extends from a bottom peripheral edge of a cup portion (via area of where 12 touches the area of 25 of 5) to a midpoint on a flank of the wearer (see area of 12 opposite to the area of 25 where numeral “12” is next to numeral “7” as shown in Figure 1), the medium compression zone configured to push a side portion of each breast away from an upper flank of the wearer toward a midpoint of the chest area (see Figures 1 & 7, [0048]—please note that structure of Mitchell is configured to perform this functional limitation based upon the size and shape of the wearer vs. the size of the garment); 
wherein each cup portion (5) includes: 
a support area (portion of 5 above 8-see Figure 7 and diagram below) fitting tightly over each breast and capturing an upper middle portion of the breast, the support area controlling movement of an upper section (see Figure 7 & diagram below) of each cup portion (5) (see Figures 1 & 7-note that it is known for this area labeled in the diagram would naturally cover and capture an upper middle portion of a wearer’s breast when the garment is worn on the wearer & further note that the structure of Mitchell is configured to fit tightly over each breast & control movement of an upper section of breast cup portion based upon the size and shape of the wearer vs. the size of the garment and considering knitted material in which the garment is made from);
a shaping area (via 6-8, see Figures 1 & 7) directly below the support area (portion of 5 above 8-see Figure 7 and diagram below) and extending down from a bottom of each cup portion of the support area (portion of 5 above 8-see Figure 7 and diagram below) to the bottom band (15) (see Figures 1 & 7), 
the shaping area (via 6-8, see Figures 1 & 7) including multiple compression zones (via 6-8) each knitted into each cup portion (5) [0043], the multiple compression zones compressing a bottom section of the cup portion (via area of 5 where 6-8 reside, see Figures 1 & 7) to lift the support area above from the bottom band (15) and push the support area out and away from the body of the wearer (it is noted that the structure of Mitchell is capable of these functional limitations since Mitchell discloses that areas of increased stitch density, provide support and shaping effect to the breast cups and thus the breasts of the wearer [0042]); and 
a first transition area (note diagram below) at an intersection of the shaping area (via 6-8, see Figures 1 & 7) and the support area (portion of 5 above 8-see Figure 7 and diagram below), (Figures 1-2 & 4-7, [0030]-[0048]).

    PNG
    media_image1.png
    902
    674
    media_image1.png
    Greyscale



Regarding Claims 4-14 and 16-17, Mitchell discloses the invention as claimed above.  Further Mitchell discloses:
(claim 4), wherein the multiple compression zones comprise (via 6-8, see Figures 1 & 7) three compression zones including a tightest compression zone (6), a high compression zone (7), and low compression zone (8), (Figures 4-6, [0043]-[0047]);
(claim 5), wherein each compression zone (6-8) has a unique stitch density defining a number of stitches per area of material within the particular compression zone (Figures 4-6, [0043]-[0047]);
(claim 6), wherein the shaping area (via 6-8, see Figures 1 & 7) is configured to reside (via left and right sides of each cup portion 5, see Figure 1, see that each 6,7, & 8 is extended on each peripheral side edge) against the upper flank of the wearer (via area of 5 directly next to 12) to the midpoint of the chest area below the breasts (via area of 25 of 5) and above the bottom band (15), see Figures 1 & 7)—please note naturally when the garment of Mitchell is worn on a user’s body that the peripheral edge of the cup would lay against the upper flank of the wearer and then cover to a midpoint of the chest area below the breasts at lower periphery area thereof;
(claim 7), wherein the shaping area (via 6-8, see Figures 1 & 7) is curved (via the shape of 5) to follow a rounded portion adaptively along a bottom surface of each breast (see Figures 1-2)---please note naturally when the garment of Mitchell is worn on a user’s body the shaping are as disclosed by Mitchell would follow a rounded portion along a bottom surface of each breast since breast are well-known to be round at a bottom surface;
(claim 8), wherein the midpoint on the flank of the wearer (via area of 12 opposite to the area of 25 where numeral “12” is next to numeral “7” as shown in Figure 1) is configured to extend midway between the bottom peripheral edge of each cup portion (via area of where 12 touches the area of 25 of 5) and the back portion (via 14)---please note naturally when the garment of Mitchell is worn on a user’s body the midway point  between the bottom peripheral edge of each cup portion and the back portion as disclosed by Mitchell is configured to be worn at over the midpoint on the flank of the wearer;
(claim 9), wherein the first transition area (note diagram above) has a first stitch gradient that gradually increases a stitch density ([0021], [0041]-[0047]) specifying a number of stitches knitted into an area of material from a first stitch density of the support area (via 6-8, see Figures 1 & 7) to a second stitch density ([0021], [0041]-[0047]) of the shaping area (via 6-8, see Figures 1 & 7, [0014]-[0016], [0019]-[0021], [0041]-[0047]);
(claim 10), comprising a second transition area (note diagram above) between the tightest compression zone (6) and the high compression zone (7), a third transition area (note diagram above) between the high compression zone (7) and the low compression zone (8), and a fourth transition area (note diagram above) between the low compression zone (8) and the medium compression zone (12, see Figures 1 & 7, [0048]), (note that each zone from 6-8 is described as incremental zone of varying areas of stitch density [0042], see Figures 1 & 7, [0014]-[0016], [0019]-[0021], [0041]-[0047]);
(claim 11), wherein the second transition area (note diagram above) comprises a second stitch gradient that gradually decreases a stitch density ([0021], [0041]-[0047]) specifying a number of stitches knitted into an area of material from a third stitch density [0021] of the tightest compression zone (6) to a fourth stitch density [0021] of the high compression zone (7) (note that each zone from 6-8 is described as incremental zone of varying areas of stitch density [0042], see Figures 1 & 7, [0014]-[0016], [0019]-[0021], [0041]-[0047]);
(claim 12), wherein the third transition area (note diagram above) comprises a third stitch gradient that gradually decreases the stitch density ([0021], [0041]-[0047]) from the fourth stitch density ([0021], [0041]-[0047]) of the high compression zone (7) to a fifth stitch density ([0021], [0041]-[0047]) of the low compression zone (8), see Figures 1 & 7, [0014]-[0016], [0019]-[0021], [0041]-[0047]);
(claim 13), wherein the fourth transition area (note diagram above) compresses a fourth stitch gradient that gradually increases the stitch density from the fifth stitch density ([0021], [0041]-[0047])  of the low compression zone (8) to a sixth stitch density ([0021], [0041]-[0047]) of the medium compression zone (via 12), (see Figures 1 & 7, [0014]-[0016], [0019]-[0021], [0041]-[0047]);
(claim 14), wherein the shaping area (via 6-8, see Figures 1 & 7) generates a compression force lifting a lower portion of the support area (portion of 5 above 8-see Figure 7 and diagram above) away from the bottom band (15) to contour the breasts into an ideal breast shape, [0019]-[0020]-please note that structure of Mitchell is capable of producing this compression force via its varying degrees of stretch that is provided by the varying stitch density of the knitted material, [0040];
(claim 16), wherein the ideal breast shape is selected from the group comprising a round shape that is equally full at the top and at the bottom; a teardrop shape having the bottom slightly wider than the top; and a bell shape having a full bottom and a narrower top via Figure 1;
(claim 17), wherein the upper body shaper garment (100) is knitted as one layer of continuous material without any seams, glues, or polymer adhesives, [0030].

Regarding Claim 19, Mitchell discloses of a breast shaping system (via Figures 1 & 7) comprising: 
a cup portion (5) and a wing (10) integrated into an upper body shaper garment (100); 
a support area (8) configured to fit tightly over each breast and capturing an upper middle portion of the breast, the support area controlling movement of an upper section of the cup portion (5) (see Figures 1 & 7); 
a shaping area (via 6-7) directly below the support area (8) and extending down from a bottom section of each cup portion (via 8) to a bottom band (15), the shaping area (via 6-7) including multiple compression zones knitted into the cup portion [0043], the multiple compression zones (6-7) compressing a bottom section of the cup portion (5) to lift the support area (8) above from the bottom band (15) and push the support area (8) out and away from the body of a wearer [0040]; and a first transition area (note line between knit stiches as exemplary in Figure 7-betweeen the areas of (-5 to -20%) and (-20 to -25%)) at an intersection (see Figures 1 7 7) of the shaping area (via 6-7) and the support area (8), (Figures 1-2 & 4-7, [0030]-[0048]). It is noted that the structure of Mitchell is capable of the functional limitations of “compressing a bottom section of the cup portion to lift the support area above from the bottom band and push the support area out and away from the body of a wearer” since Mitchell discloses that areas of increased stitch density, provide support and shaping effect to the breast cups and thus the breasts of the wearer [0042]).

Regarding Claim 20, Mitchell discloses the invention as claimed above.  Further Mitchell discloses wherein the wing (10) includes a medium compression zone (12, see Figures 1 & 7, [0048]) that extends from a bottom peripheral edge of the cup portion (via area of where 12 touches the area of 25 of 5), the medium compression zone (12) configured to push a side portion of each breast away from an upper flank of the wearer toward a midpoint of a chest area of the wearer, (see Figures 1 & 7, [0048]—please note that structure of Mitchell is configured to perform this functional limitation based upon the size and shape of the wearer vs. the size of the garment and in addition to since Mitchell discloses that areas of increased stitch density, provide support and shaping effect to the breast cups and thus the breasts of the wearer [0042] & [0048]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US PG Pub 2004/0137822) in view of Mitchell et al. (US PG Pub 2003/0082994) (hereinafter Mitchell ‘2003).
Regarding Claims 2-3, Mitchell ‘822 discloses the invention as substantially claimed above.  Mitchell ‘822 however does not discloses of (claim 2) comprising a triangular anchor knitted into a center of the upper body shaper garment between the two cup portions and above the bottom band and (claim 3) wherein the triangular anchor is configured to compress a lower portion of the support area at an inside peripheral edge of each cup portion tightly against the body of the wearer, the triangular anchor configured to pull an inner side of each breast inside the support area and push the support area away from a midpoint of the chest area toward the wing of the upper body shaper garment, the triangular anchor configured to lift the inner side of each breast above and away from the bottom band.
Mitchell ‘2003 teaches of an upper body shaper garment (10) (claim 2) comprising a triangular anchor (via 18) knitted into a center (via area of 14) of the upper body shaper garment between two cup portions (12) and above a bottom band (24) (see Figures 1-2, [0023]) and (claim 3) wherein the triangular anchor (via 18) is configured to compress [0023] a lower portion of a support area (via 12) at an inside peripheral edge of each cup portion (via 12) tightly against the body of the wearer, the triangular anchor (via 18) configured to pull an inner side of each breast inside the support area (via 12) and push the support area away from a midpoint of the chest area toward a wing (via 16) of the upper body shaper garment (10), the triangular anchor (via 18) configured to liftthe inner side of each breast above and away from the bottom band (24), (Figures 1-2, [0023]-[0025]).  The limitations of “tightly against the body of the wearer” and “push the support area away from a midpoint of the chest area toward a wing of the upper body shaper garment, the triangular anchor configured to lift the inner side of each breast above and away from the bottom band” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure of Mitchell ‘2003 is capable of performing these recited functions.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide the upper body shaper garment of Mitchell ‘822  to further (claim 2) comprise a triangular anchor knitted into a center of the upper body shaper garment between the two cup portions and above the bottom band and (claim 3) wherein the triangular anchor compresses a lower portion of the support area at an inside peripheral edge of each cup portion tightly against the body of the wearer, the triangular anchor pulling an inner side of each breast inside the support area and pushing the support area away from a midpoint of the chest area toward the wing of the upper body shaper garment, the triangular anchor lifting the inner side of each breast above and away from the bottom band as taught by Mitchell ‘2003 in order to provide a stabilizing area to the front of the brassiere that provides stretch resistance that conforms to the movement of the body, thereby increasing support and comfort for the wearer, [0014].

Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US PG Pub 2004/0137822) in view of Martinet et al. (US PG Pub 2017/0099884) (hereinafter “Martinet”).
Regarding Claim 15, Mitchell discloses the invention as substantially claimed above.  Mitchell does not disclose wherein the support area includes an auxetic material that becomes thicker as the support area is lifted by the compression force generated by the shaping area.
Martinet teaches of an upper body shaper garment (note a bra, see Figure 3) wherein a support area (via 32) includes an auxetic material that becomes thicker (via three-dimensional knitted spacer fabric, [0023]) as the support area (via 32) is lifted by the compression force generated by the shaping area, (Figures 3 & 5, [0017], [0023], [0039]-[0040]).  Please note that applicant discloses that an auxetic fabric capable of becoming thicker is disclosed as a 3D knit structure in [0040] of applicant’s specification.  Therefore, since applicant and the prior art disclose the same materials, it is noted that the auxetic material of Martinet meets this functional limitation.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide the upper body shaper garment of Mitchell wherein the support area includes an auxetic material that becomes thicker as the support area is lifted by the compression force generated by the shaping area as taught by Martinet in order to prevent an undesired amount of stretch to the garment and the fabric is less likely to curl at its edges, [0023].

Regarding Claim 18, Mitchell discloses the invention as substantially claimed above.  Mitchell does not disclose wherein the one layer of continuous material includes a 3D knit structure that replaces one or more metal or plastic wires used in traditional manufacturing.
Martinet teaches of an upper body shaper garment (note a bra, see Figure 3) wherein one layer of continuous material (12/10) includes a 3D knit structure (via three-dimensional knitted spacer fabric, [0023]) that replaces one or more metal or plastic wires used in traditional manufacturing, (Figures 3 & 5, [0017], [0023], [0039]-[0040]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide the upper body shaper garment of Mitchell wherein the one layer of continuous material includes a 3D knit structure that replaces one or more metal or plastic wires used in traditional manufacturing as taught by Martinet in order to prevent an undesired amount of stretch to the garment and the fabric is less likely to curl at its edges as well as providing one single continuous piece of the double-faced fabric that provides extra strength and stability to the bra as well as eliminates the need to provide multiple seams between different zones, [0023].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732